 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 Daniel Mosso Ramirez, and Christopher                    Case No.: 2:20-cv-00609-JAD-VCF
   Njingu,
 4
          Plaintiffs
 5                                                             Order Directing Service and
   v.                                                             Shortening Time for
 6                                                               Response to Motion for
   Robert Culley, et al.,                                     Temporary Restraining Order
 7
          Defendants
 8

 9

10         Self-styled petitioner-plaintiffs Daniel Mosso Ramirez and Christopher Njinju have

11 submitted, through counsel, what they have styled as a 28 U.S.C. § 2241 petition (ECF No. 1) as

12 well as a motion for temporary restraining order (ECF No. 2). Petitioners state that they are

13 currently in the custody of Immigration and Customs Enforcement (ICE) and are housed at

14 Henderson Detention Center (HDC). They allege that they suffer from a range of serious medical

15 issues that make them particularly vulnerable to severe illness or death if infected by the

16 COVID-19 virus. They further allege that at least 13 individuals held in ICE detention at HDC

17 have been isolated because they were all exposed to COVID-19 after they were transported to

18 HDC by an ICE agent who later began showing symptoms of COVID-19. Petitioners claim that

19 ICE is showing a deliberate indifference to their safety in violation of their Fifth Amendment

20 rights by continuing to detain them despite their specific vulnerabilities. Having conducted a

21 preliminary review of the petition, the court orders the petition to be served. In light of the

22 emergent nature of the allegations, the court directs a response to the petition and motion within

23 3 days of the date of this order. 28 U.S.C. § 2243.
 1         IT IS THEREFORE ORDERED that the Clerk of Court is directed to SERVE copies

 2 of the petition (ECF No. 1), the motion for temporary restraining order (ECF No. 2), and this

 3 order upon respondents-defendants as follows:

 4         1. By having the United States Marshal, on or before the close of business on the date

 5 that this order is entered, serve a copy of the petition (ECF No. 1), the motion for temporary

 6 restraining order (ECF No. 2), and this order on the United States Attorney for the District of

 7 Nevada or on an Assistant United States Attorney or clerical employee designated by the United

 8 States Attorney pursuant to Rule 4(i)(1)(A) of the Federal Rules of Civil Procedure.

 9         2. By sending a copy of the petition (ECF No. 1), the motion for temporary restraining

10 order (ECF No. 2), and this order by registered or certified mail to the following: (1) Robert

11 Culley, Director of the Salt Lake City Field Office of U.S. Immigration and Customs

12 Enforcement, 660 S. 200 E. #400, Salt Lake City, UT 84111; (2) Matthew T. Albence, Acting

13 Director, U.S. Immigration and Customs Enforcement, 500 12 th St. SW, Washington, DC,

14 20229-0009; (3) U.S. Immigrations and Customs Enforcement, 500 12 th St. SW, Washington,

15 DC 2029-0009; (4) Thedrick Andres, Chief of Police Henderson, Henderson Police Department,

16 223 Lead St., Henderson, NV 89015; (5) Corrections Captain, Henderson Police Department,

17 223 Lead St., Henderson, Nv 89015; and (5) Henderson City Attorney, Attn. Nicholas Vaskov,

18 240 Water Street, 4th Floor, Henderson, NV 89015.

19          It is further ordered that respondents MUST FILE AND SERVE an answer to the

20 petition (ECF No. 1) and a response to the motion for temporary restraining order (ECF No. 2)

21 within 3 days of the date that this order is entered, unless for good cause additional time is

22 allowed.

23



                                                     2
 1         IT IS FURTHER ORDERED that all exhibits filed by respondents and petitioner herein

 2 MUST BE FILED with a separate index of exhibits identifying the exhibits by number or letter.

 3 The CM/ECF attachments that are filed further must be identified by the number or numbers (or

 4 letter or letters) of the exhibits in the attachment. A hard copy (courtesy copy) of all pleadings

 5 and exhibit indices only MUST BE FORWARDED on the date of filing to the staff attorneys, in

 6 care of the Office of the Clerk of Court, United States District Court, 400 South Virginia St.,

 7 Reno, NV 89501.

 8         Dated: April 2, 2020

 9                                                           _________________________________
                                                             U.S. District Judge Jennifer A. Dorsey
10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                     3
